COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
NO. 2-04-004-CV

  
IN 
RE JULIETTE ZEDILLO                                                           RELATOR

------------
 
ORIGINAL 
PROCEEDING
 
------------
 
MEMORANDUM OPINION1
 
------------
 
        The 
court has considered relator’s petition for writ of habeas corpus and motion 
for temporary relief and is of the opinion that relief should be denied. 
Accordingly, relator’s petition for writ of habeas corpus and motion for 
temporary relief are denied.
        Relator 
shall pay all costs incurred in this proceeding, for which let execution issue.

 
 
                                                         PER 
CURIAM

PANEL 
A: CAYCE, C.J.; GARDNER and McCOY, JJ.
 
DELIVERED: 
January 12, 2004


 
NOTES
1. 
See Tex. R. App. P. 47.4.